Citation Nr: 1213354	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to August 19, 2009.  

2.  Entitlement to a rating in excess of 50 percent for PTSD, from August 19, 2009 to April 28, 2011.  

3.  Entitlement to a rating in excess of 70 percent for PTSD, from April 29, 2011 to February 10, 2012.  

 (The issues of entitlement to service connection for a cervical spine condition and entitlement to service connection for chondromalacia patella of the left knee are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to January 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO, in pertinent part, granted service connection and assigned an initial 30 percent rating for PTSD, effective March 21, 2007.  

In a September 2009 Decision Review Officer (DRO) decision, the RO granted an increased, 50 percent rating for PTSD, effective August 19, 2009.  The Veteran's Virtual VA e-folder reflects that, in November 2011, the RO granted an increased, 70 percent rating for PTSD, effective April 29, 2011 and, in February 2012, the RO granted a 100 percent rating for PTSD, effective February 10, 2012.  While the RO has assigned higher ratings for PTSD, the appellant is presumed to be seeking the maximum available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the Board has recharacterized the appeal as encompassing the claims set forth on the title page.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized the issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  On the date of the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  In February 2012, the Veteran submitted further evidence in support of his appeal.  The Veteran indicated that he wanted to waive RO consideration of this evidence.  The Board accepts the aforementioned evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).

As noted on the title page of this decision, the issues of entitlement to service connection for a cervical spine condition and chondromalacia patella of the left knee are the subject of a separate decision.  The record reflects that, in August 2009, the Veteran presented testimony during a hearing before Veterans Law Judge Kane at the RO.  During the August 2009 hearing, the Veteran provided testimony regarding claims for service connection for a cervical spine condition and chondromalacia patella of the left knee.  In March 2010, the Board remanded these claims for further development.  The March 2010 remand also remanded the claim for an initial rating in excess of 30 percent for PTSD, prior to August 19, 2009, and the claim for a rating in excess of 50 percent for PTSD, from August 19, 2009, to afford the Veteran a requested hearing.  As noted above, the Veteran testified regarding these issues during a June 2011 hearing before the undersigned Veterans Law Judge.  

The Veterans Law Judge who conducts a hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2011).  Where testimony has been given before two different Veterans Law Judges, a panel decision of not less than three members of the Board must be issued.  See 38 U.S.C.A. § 7102 (West 2002).  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 U.S.C.A. §§ 7102, 7107, and 38 C.F.R. § 20.707 as entitling a claimant to an opportunity for a hearing before every member of the panel who would ultimately decide his appeal.  In this case, the claims for higher ratings for PTSD were not addressed during the August 2009 hearing.  Accordingly, these matters are not affected by the Arneson decision, and a panel decision is not required.  

The Board notes that, in correspondence dated in February 2012, the Veteran indicated that he no longer wanted to go ahead with the appeals process and wanted to stop the appeals process.  In an accompanying letter, his representative indicated that the Veteran wished to withdraw all issues on all pending appeals.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  Despite the February 2012 withdrawal, less than one month later, in March 2012, the Veteran indicated that he wanted to reinstate his appeals for PTSD.  In light of the March 2012 statement from the Veteran, the Board reinstates the appeal as regards the issues listed on the title page of this decision.  

The issues of entitlement to a rating in excess of 50 percent for PTSD, from August 19, 2009 to April 28, 2011 and entitlement to a rating in excess of 70 percent for PTSD, from April 29, 2011 to February 10, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  During the period from March 21, 2007 (the effective date of the grant of service connection), through August 18, 2009, the Veteran's PTSD has been manifested by sleep impairment, nightmares, fatigue, irritability, isolation, feelings of guilt, depression, dysphoric mood, anxiety, intrusive thoughts, avoidance, hypervigilance, mood instability, and poor concentration; these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD, prior to August 19, 2009, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that it has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled.  In this case, the Veteran's claim for service connection for PTSD was received in March 2007.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in March 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and the RO issued a February 2008 rating decision denying service connection for PTSD.  In the July 2008 rating decision, the RO subsequently granted service connection for PTSD.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements apply to all elements of a claim.  Notice as to these matters was provided in the March 2007 VCAA letter.  
  
The Board notes that the claim for a higher initial rating for the Veteran's service-connected PTSD is a downstream issue, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional VCAA notice in this case.  

Review of the claims file also shows that VA has conducted reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim during the course of this appeal.  In this regard, VA treatment records and VA vocational rehabilitation records have been associated with the claims file and the Veteran has submitted letters from his employers in support of his appeal.  The Veteran was also provided with a VA examination to assess his PTSD in August 2009.  

The Board finds that no additional action to further develop the record is warranted.  In this regard, the Board has considered the fact that a November 2008 VA treatment record reflects that, since his most recent treatment (in October 2008), the Veteran had been seen in the emergency room with panic feelings and chest discomfort.  The VA psychiatrist noted that a work-up was negative for cardiac problems.  Records from this emergency room treatment have not been associated with the claims file; however, despite panic feelings being indicated, there is no indication that such records would address the severity of the Veteran's PTSD.  Rather, the psychiatrist noted that a work-up was negative for cardiac problems.  Accordingly, the Board finds that these records are not pertinent to the matter herein decided.  Moreover, the extensive records of VA treatment during the period from March 2007 through August 2009 provide adequate medical evidence to evaluate the severity of the service-connected PTSD during the period in question.  As such, a remand to obtain records from this emergency room treatment would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Additionally, as will be discussed below, the claims for higher ratings for PTSD, from August 19, 2009 to April 28, 2011 and from April 29, 2011 to February 10, 2012 are being remanded, in part, to obtain records of VA treatment dated since April 2011, a VA Form 21-8940 received in May 2011, an August 25, 2011 letter from Dr. G.L.K., an April 29, 2011 statement from the Veteran, a May 24, 2011 VA Form 21-0820, an April 1, 2011 letter from Dr. R.K.M., and a June 2011 VA examination report and September 2011 addendum.  As these records are not pertinent to the evaluation of the Veteran's PTSD, prior to August 19, 2009, a remand to obtain these records would also impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini, 1 Vet. App. at 546.

 Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating the claim herein decided.


Factual Background and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In the July 2008 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective March 21, 2007, pursuant to Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that an initial rating in excess of 30 percent for service-connected PTSD, prior to August 19, 2009, is not warranted.   

Records of VA treatment dated from February 2007 to August 2009 reflect mental health treatment with diagnoses of and treatment for major depression and PTSD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  There is no indication that it is possible to distinguish the symptoms from the Veteran's depression and PTSD as described in the VA treatment records.  Accordingly, the Board has considered all of the Veteran's psychiatric symptoms described in these treatment records in evaluating his service-connected PTSD.

During mental health in February 2007, the Veteran described depressive symptoms since the 1993 death of a friend with whom he was in the Army, which had recently worsened since separating from his wife in October 2006.  He described sleep disturbance, dreams about his friend dying, daytime fatigue, irritability, feelings of guilt, and isolation.  He reported normal concentration.  The Veteran described flashbacks and intrusive and obsessive thoughts regarding his friend.  On examination, the Veteran was oriented and well-groomed with flat affect, depressed mood, and obsessive thought process.  Insight, judgment, and memory were intact, and there was no evidence of psychosis.  The Veteran denied any suicidal or homicidal ideation.  The Axis I diagnosis was major depressive disorder, recurrent, moderate, and a GAF score of 60 was assigned.  

A record of medication management from the same day reflects that the Veteran related depression since his friend's death in 1993, which had been exacerbated by his recent marital separation.  He described irritability, fatigue, isolation, decreased interest, intrusive thoughts, guilt, depression, and insomnia.  The Veteran reported that he worked as a dental hygienist, had family support, and was currently living with a friend from the military.  On examination, his affect was subdued, mood was moderately dysphoric, thoughts were organized, and there was no suicidal or homicidal ideation.  The assessment was major depression exacerbated by past losses and current marital/divorce stresses.  

An April 2007 medication management note reflects that the Veteran continued to work as a dental hygienist and teach the same.  On examination, his affect was full, mood was moderately dysphoric, thoughts were organized, and there was no suicidal or homicidal ideation.  The assessment was the same as in February 2007.  

A May 2007 record of individual therapy reflects that the Veteran was struggling with dreams regarding the loss of his best friend during the Gulf War and was unable to sleep through the night.  He reported missing a great deal of work because of his loss of sleep.  He reported that he was depressed, lacked motivation, and had no social life.  He stated that he was living with a friend, and his friends encouraged him to do things, but he felt he could not.  On examination performed during medication management the same day, the Veteran had a subdued affect and a dysphoric mood.  Thoughts were organized and he denied suicidal or homicidal ideation.  The psychiatrist noted that the Veteran continued to work as a dental hygienist and teach, but was planning to cut back on his second job as he had no time for himself.  The assessment remained the same as in February and April 2007.  

In July 2007, the Veteran presented for individual therapy very tearful and emotional.  He reported that he was not sleeping, was depressed, and was missing work.  He indicated that his supervisor had spoken to him several times about being late and not showing up for work.  He stated that his divorce had been final for over a month but he could not get back to a state of normalcy.  He reported that he had no social life and isolated at home.  During individual therapy the following month, the Veteran reported that he was trying to get himself established so that his children (who lived in another state) could visit.  He stated that he was currently living with a friend and described his relationship with his first wife as civil.  The Veteran indicated that his job as a dental assistant was rocky due to missing work.  He reiterated that he was experiencing sleep problems.  He discussed his loss of a friend in the Army, and stated that he remained in touch with his friend's family, who were supportive of him.  

In correspondence dated in August 2007, the Veteran described nightmares, crying spells, and depression.  He reported that he was going through a divorce because his wife had become too afraid to stay with him.  

A September 2007 VA medication management record reflects that the Veteran's divorce was final and he continued working.  On examination, he had a subdued affect and dysphoric mood.  Thoughts were focused and he denied suicidal or homicidal ideation.  The assessment was major depression.  During individual therapy in February 2008, the Veteran described nightmares about the loss of his friend and a motor vehicle accident in service.  He stated that he was divorced and had a 9 year old child whom he saw and a 17 year old child who lived in another state.  He reported that he was in school and working, which was going well.  The Axis I diagnoses were depression and grief and a GAF score of 58 was assigned.  The social worker noted that the Veteran's strengths and abilities included caring for his children, having a job, and being in college.  Examination during medication management the same day revealed a subdued affect, although the Veteran's mood was described as less dysphoric.  Thoughts were focused and he denied suicidal or homicidal ideation.  The assessment included major depression and PTSD from motor vehicle accident in the past.  

In correspondence dated in February 2008, a psychiatrist from the VA Colorado Springs Community Based Outpatient Clinic (CBOC) wrote that the Veteran had been seen at that facility for PTSD and depression stemming from a severe motor vehicle accident during service, in which he thought he might die.  The psychiatrist noted that the Veteran continued to have intrusive thoughts of this trauma, nightmares, irritability, problems with driving, depression, avoidance, and hypervigilance.  

In correspondence dated in May 2008, the Veteran's former employer wrote that the Veteran had worked as a dental assistant at their facility for approximately 10 years and was an excellent employee, but began experiencing health problems about 21/2 years earlier.  The employer wrote that the Veteran's work activities required him to stand and sit for prolonged periods of time, which aggravated his back condition.  The employer added that the Veteran began receiving medical care for his back, but his condition became worse and worse, and was missing an average of six days of work per month.  

During VA treatment in October 2008, the Veteran reported that he had bought a home, which he was fixing up, and was going to school online.  On examination, his affect was subdued, mood was dysphoric, thoughts were focused, and there was no suicidal or homicidal ideation.  A November 2008 treatment record reflects that the Veteran was struggling in school, although he worked in the dental field when he could and was fixing up his home.  The psychiatrist noted that, since his prior visit, he had been seen in the emergency room with panic feelings and chest discomfort, but no cardiac problems were detected.  The Veteran reported that his medications were somewhat helpful with his mood, but did not help with sleep and anxiety.  On examination, affect was subdued, mood was better, thoughts were focused, and there was no suicidal or homicidal ideation.  The assessment in both October and November 2008 included major depression and PTSD from motor vehicle accident in the past.  

A December 2008 record of individual therapy reflects that the Veteran continued taking college classes, and was passing his courses, although he found them harder than at the Associate's Degree level.  He reported that he had a girlfriend, and had no problems in that relationship.  He stated that he lived alone and visited his 9 year old daughter on occasion.  He denied any conflict with his child's mother.  He complained of nightmares, but noted that his psychiatric medications were helping with the frequency of these nightmares.  The Axis I diagnosis was PTSD and a GAF score of 58 was assigned.  The social worker noted that the Veteran's strengths included the fact that he was in college and had no conflict in his relationships.  During medication management the same day, the Veteran reported that he was struggling with school finals.  On examination, he had a subdued affect, although his mood was described as improved.  Thoughts were focused and he denied suicidal or homicidal ideation.  

In correspondence dated in December 2008, the Veteran's VA psychiatrist wrote that the Veteran continued to have intrusive thoughts of his in-service motor vehicle accident, nightmares, irritability, problems with driving, depression, avoidance, and hypervigilance.  He added that the Veteran also continued to have mood instability, poor concentration, hopeless feelings, and thoughts that life was not worth living.  The psychiatrist commented that the Veteran's symptoms interfered with his life and impacted his well-being.  

In his December 2008 notice of disagreement, the Veteran described his PTSD symptoms as severe, stating that they affected his everyday living and relationships.  

During VA treatment in January 2009, the Veteran reported that he was busy with work, school, and fixing his home.  His affect was described as subdued and mood was dysphoric.  Thoughts were focused and there was no suicidal or homicidal ideation.  

In a May 2009 VA vocational rehabilitation questionnaire, the Veteran reported that he was having difficulties with his academic program due to problems concentrating as a result of PTSD.  He added that his PTSD was getting worse and made it hard for him to be around people.  

In support of his claim for a higher initial rating, the Veteran submitted a May 2009 Student Disability Information/Verification Form, completed by his VA psychiatrist.  The psychiatrist indicated that the Veteran was diagnosed with PTSD with depression and had significant problems with depression, concentration, traumatic memories, sleep, and dealing with stress.  The psychiatrist commented that the Veteran might need extra time to concentrate and complete work and tests.  The psychiatrist recommended that the Veteran be afforded a tutor to aid in his studies due to concentration problems and that he be afforded extra time for tests and homework.  

In correspondence dated in July 2009, the Veteran's employer stated that the Veteran exhibited extreme variations in his mood, demeanor, and concentration at work.  The employer described the Veteran as an excellent employee, but stated that he had spoken to him about his job performance and learned that sleeplessness, extreme alcoholism, and depression were among the factors which were contributing to his mood swings and difficulty concentrating.  His employer stated that he would be giving the Veteran a medical leave of absence until he had proven to have gotten the help he needed.  

During VA treatment in July 2009, the Veteran described irritability, intrusive thoughts, dysphoria, and poor sleep.  He reported that he was busy with-part time work, would be restarting school in a week, and his family was visiting from out of state.  On examination, affect was subdued, mood was dysphoric, thoughts were focused, and there was no suicidal or homicidal ideation.  During individual therapy in August 2009, the Veteran reported that he was on medical leave from school, although the social worker noted that he requested extra time for schoolwork and a tutor, which should be starting at the end of the month.  In addition to the social worker's note that the Veteran was on medical leave from school, during medication management the same day, the Veteran reported that he was on leave from any work due to PTSD; although he reported that he was still in school, which ended near the end of the month.  He also described a good visit with his brother from out of state.  The Veteran's affect was full, mood was a bit dysphoric, and he was moderately anxious.  Thoughts were focused and there was no suicidal or homicidal ideation.  

Vocational rehabilitation records reflect that the Veteran reported in August 2009 that he had to withdraw from school for medical reasons, specifically, PTSD.  

Collectively, the aforementioned evidence reflects that, since the effective date of the grant of service connection, the Veteran's PTSD has been manifested by sleep impairment, nightmares, fatigue, irritability, isolation, feelings of guilt, depression, dysphoric mood, anxiety, intrusive thoughts, avoidance, hypervigilance, mood instability, and poor concentration.  These symptoms are reflective of occupational and social impairment no greater than what is contemplated in the currently assigned 30 percent disability rating.

At no point since the effective date of the grant of service connection has the Veteran's overall PTSD symptomatology met the criteria for a rating in excess of 30 percent.  In this regard, the medical evidence does not show the Veteran to have circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or other symptoms of PTSD that are characteristic of a 50 percent rating.  Rather, the Veteran's judgment and memory were described as intact in February 2007.  

While the Veteran had flat affect during VA treatment in February 2007, during medication management on the same day, his affect was described as subdued, as opposed to flat.  Subsequent records of VA treatment have described his affect as subdued to full.  

Additionally, while the February 2007 VA treatment record indicates that the Veteran had an obsessive thought process, subsequent VA treatment records have consistently described his thoughts as organized and focused.  There is simply no indication of impaired abstract thinking, as contemplated in the criteria for a 50 percent rating, during the period in question.  

While the Veteran has exhibited disturbances of motivation and mood during the period in question, as discussed above, the evidence of record indicates that the Veteran's PTSD has not been manifested by several of the symptoms contemplated in the criteria for a 50 percent rating.  Notably, depressed mood is contemplated in the 30 percent rating currently assigned. 

Significantly, although in August 2007 the Veteran reported going through a divorce because his wife was too afraid to stay with him, during VA treatment in December 2008 he reported that he had a girlfriend and had no problems in that relationship.  More recently, in August 2009, he described a good visit with his brother from out of state.  Additionally, while he was terminated from employment as a dental assistant due to back problems, as reflected in the May 2008 statement from his employer, the Veteran resumed work as a dental assistant, as reflected in subsequent records of VA treatment and the July 2009 correspondence from his employer.  In light of the evidence of record, the Board finds that occupational and social impairment, as contemplated in the criteria for a higher rating, have not been demonstrated during the period prior to August 19, 2009.  

The Board must consider the Veteran's entire symptomatology when determining the appropriate rating.  The Board finds that the pertinent evidence of record reflects that the Veteran's overall disability picture during the period in question most closely approximates that contemplated by a 30 percent evaluation.

The Board acknowledges that, during VA examination on August 19, 2009, the Veteran reported experiencing suicidal ideation approximately two to three times over the past six months, without a plan.  Nevertheless, records of VA treatment dated prior to August 19, 2009 reflect that the Veteran has consistently denied suicidal ideation.  Moreover, there is no medical evidence of any of the other symptoms contemplated in the criteria for a 70 percent.  

The Board further finds that none of the GAF scores assigned during the period in question, ranging from 58 to 60, provides a basis for assigning an initial rating in excess of 30 percent for PTSD.  According to DSM-IV, a GAF score from 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  In this case, however, as noted above, despite the single record of the Veteran having flat affect in February 2007, the subsequent VA treatment records describe his affect as subdued to full.  Moreover, there is no medical evidence of circumstantial speech during the period in question.  

As previously noted, a GAF score is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  As discussed above, the evidence during the period in question reflects that the Veteran's overall disability picture most closely approximates that contemplated by the 30 percent rating currently assigned.  

Under these circumstances, the Board finds that the record presents no basis for assignment of an initial rating in excess of 30 percent for the Veteran's service-connected PTSD, prior to August 19, 2009, under the applicable rating criteria.

As a final point, the Board notes that the Veteran's own assertions, and those of his representative and employers, advanced in written statements and during the June 2011 hearing, have been considered.  The Board has fully considered the statements from the Veteran regarding his symptomatology; however, as indicated above, the evidence of record indicates that, prior to August 19, 2009, the Veteran's PTSD was manifested by symptoms consistent with the assigned 30 percent rating.

Under the circumstances of this case, the Board finds that, since the effective date of the grant of service connection through August 18, 2009, the Veteran's PTSD has not met the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating likewise are not met.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the period from March 21, 2007 through August 18, 2009 has the Veteran's PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson (cited to above), during the period from March 21, 2007 through August 18, 2009, and the claim for a higher initial rating prior to August 19, 2009 must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher initial rating during this period, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 30 percent for PTSD, prior to August 19, 2009, is denied.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

As an initial matter, there is evidence that there are outstanding records which are potentially pertinent to the claims on appeal.  In this regard, the Board has reviewed the Veteran's Virtual VA e-folder, which reflects that, in November 2011, the RO granted an increased, 70 percent rating for PTSD, effective April 29, 2011.  In the introduction of the November 2011 rating decision, the RO advised the Veteran that his claim for an increased evaluation for PTSD was currently on appeal and was addressed separately by an enclosed SSOC, adding that a partial grant of benefits had been established.  The rating decision code sheet reflects that a 70 percent rating was assigned, effective April 29, 2011.  The rating code sheet also includes a note indicating that an increased evaluation of 70 percent had been assigned for PTSD from April 29, 2011 and, since this issue was on appeal, Veteran was notified of the changes in the SSOC.  Despite  the fact that the November 2011 rating decision made reference to an SSOC, no such SSOC is included in either the paper claims file or the Veteran's Virtual VA e-folder.  The Board finds that, prior to review of the claims remaining on appeal, the SSOC referenced in the November 2011 rating decision should be obtained and associated with either the paper claims file or the Virtual VA e-folder.  

In addition to noting the increased, 70 percent rating for PTSD, effective April 29, 2011, in the November 2011 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective March 2, 2011, and decreased the evaluation of the Veteran's service-connected lumbosacral strain with L5-S1 degenerative disc and joint disease from 40 percent to 20 percent, effective June 29, 2011.  The Veteran's Virtual VA e-folder also includes a February 2012 rating decision in which the RO granted a 100 percent rating for PTSD, effective February 10, 2012, established basic eligibility to Dependents' Educational Assistance (DEA), from March 2, 2011, and found that the Veteran was competent for VA purposes.  

A copy of the November 2011 and February 2012 rating decisions contained in Virtual VA, as well as all of the evidence considered in those decisions, has not been associated with the paper claims file.  While the November 2011and February 2012 rating decisions are available for the Board's review in the Veteran's Virtual VA e-folder, this e-folder does not include all of the evidence considered in the rating decisions.  

In this regard, the November 2011 rating decision reflects that the evidence considered included a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability, received May 5, 2011 with attachments (a letter from Dr. G.L.K. of the Colorado Springs Community Based Outpatient Clinic (CBOC) dated April 29, 2011, a VA Form 21-4138, Statement In Support Of Claim, dated April 29, 2011, and a VA Form 21-4192 - Request For
Employment Information In Connection With Claim For Disability Benefits received from Bright Smile Dental (undated)), a VA Form, 21-0820, Report Of General Information, dated May 24, 2011, outpatient treatment records from the  Eastern Colorado VA Healthcare System (dated from June 20, 2008 through October 7, 2011, letters from Dr. G.L.K. dated April 29, 2011 and
August 25, 2011, a letter from R.K.M., DMD (the Veteran's employer) dated April 1, 2011, and a VA Examination dated June 29, 2011, to include an addendum dated
September 21, 2011.  The February 2012 rating decision reflects that the evidence considered included treatment reports from the Denver VA Medical Center (VAMC), dated from November 29, 2011 through February 10, 2012, a note dated February 10, 2012 from the Veteran's VA psychiatrist, and a statement from the Veteran, also dated February 10, 2012.  

While VA treatment records from the Eastern Colorado Healthcare System (to include the Denver VAMC), dated from August 2005 to April 2011 have been associated with the claims file, the November 2011 and February 2012 rating decisions reflect that more recent VA treatment records are available.  On remand, any outstanding VA treatment records from the Eastern Colorado Healthcare System, dated since April 2011, should be obtained and associated with the paper claims file or the Veteran's Virtual VA e-folder.  

Additionally, while the February 10, 2012 note from the Veteran's VA psychiatrist has been associated with the paper claims file and the April 29, 2011 letter from Dr. G.L.K. is included in the VA treatment records associated with the paper claims file, the remaining pieces of evidence considered in the November 2011 and February 2012 rating decisions (specifically, the VA Form 21-8940 received in May 2011, the August 25, 2011 letter from Dr. G.L.K., the Veteran's April 29, 2011 statement, the May 24, 2011 VA Form 21-0820, the April 1, 2011 letter from Dr. R.K.M., and the June 2011 VA examination and September 2011 addendum) should be obtained and associated with either the paper claims file or the Veteran's Virtual VA e-folder.  

The record currently before the Board reflects that the Veteran was most recently afforded a VA examination specifically to evaluate his PTSD on August 19, 2009.  In discussing his school and work history, the Veteran reported that he had been a student, taking online courses, until taking a leave of absence because he was failing his courses due to an inability to stay focused on his work.  He also reported that he was taking a leave of absence from his work as a dental assistant since earlier that month, due to an inability to focus because of mental health symptoms.  In discussing his current symptoms, the Veteran described depressed mood, diminished interest in activities, middle insomnia, feelings of worthlessness, low self-esteem, concentration problems, suicidal ideation, lack of motivation, nightmares, anger, irritation, avoidance of crowds, and difficulties with concentration and focus.  He denied any current suicidal ideation.  

The examiner opined that the Veteran was able to be employed from a psychiatric standpoint; although she recommended placement in a job in which his struggles with concentration and focus would be taken into consideration.  The examiner described the Veteran's symptoms of PTSD as moderate.  The Axis I diagnoses were PTSD and major depressive disorder.  The examiner opined that it was as likely as not that the Veteran had experienced an increase of symptoms in regard to each diagnosis since his last compensation and pension evaluation.  A GAF score of 54 was assigned.  The examiner commented that the Veteran experienced reduced reliability and productivity due to PTSD and depressive signs and symptoms, including nightmares, concentration problems, avoidance of being around others, feelings of detachment, and sleep disturbance.  She added that the Veteran did not have inappropriate behavior, although his thought processes and communication were impacted by PTSD and depression.  She stated that his social functioning was impaired in that the Veteran had difficulties being around crowds of people.  

In correspondence dated in November 2010, the Veteran's VA psychiatrist indicated that the Veteran was unable to attend to schooling due to an exacerbation in his service-connected psychiatric illness.  The psychiatrist asked that the Veteran be allowed to withdraw from vocational rehabilitation services until he regained stability.  Also in November 2010, the Veteran reported that he had returned to work in order to provide healthcare for his daughter.  He indicated that, with medication, he was managing his condition and hoped to be able to continue working part-time for a few more years.  He stated that, although his mental health had worsened, his employer was trying to work with him so he could continue to provide healthcare for his daughter.  

An April 2011 record of VA treatment reflects that the Veteran was seen with his brother, who was taking care of him due to an inability to function on his own because of irritability, PTSD, depression, and panic attacks.  The Veteran brought a letter from his former employer confirming that his illness made it impossible for him to remain employed at that dental practice.  The Veteran reported that he had been unable to do any work, even part time, for over six months, and described his medications as not effective.  The Veteran's psychiatrist drafted a letter in which he indicated that the Veteran was being treated for severe PTSD.  The psychiatrist stated that the Veteran's irritability, depression, and other symptoms were so severe that he was unable to manage even simple employment, adding that, despite medications and therapy, his symptoms had continued to progress and were unlikely to change.  He opined that, due to his service-connected PTSD, the Veteran was unable to partake in any type of gainful employment.  

During the June 2011 hearing, the Veteran testified that his PTSD was getting worse, adding that it was getting pretty bad.  

The April 2011 VA treatment record and the Veteran's June 2011 testimony reflect a worsening of his service-connected PTSD since the August 2009 VA examination.  While the November 2011 rating decision reflects that the Veteran was afforded a VA general medical examination in June 2011, this examination was in conjunction with his claim for a TDIU.  Without the ability to review the examination report, the Board is unable to ascertain whether it addressed the severity of the Veteran's service-connected PTSD.  Unless the June 2011 VA examination report addressed the severity of the Veteran's PTSD, the Board finds that a retrospective opinion addressing the severity of the Veteran's PTSD during the periods from August 19, 2009 to April 28, 2011 and from April 29, 2011 to February 10, 2012 would be helpful in this case.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

The Board notes that, in addition to the diagnoses of PTSD, the record includes Axis I diagnoses of depression and alcohol abuse.  In evaluating the service-connected PTSD, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected psychiatric disability from those attributable to any other psychiatric disability that is not service-connected.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board observes that the April 2011 VA treatment record discussed above indicates that a release of information had been received regarding the release of functional mental health capacity from the Veteran's lawyer, in conjunction with documenting his illness for disability claims.  While this case is in remand status, the AMC/RO should take this opportunity to clarify if the Veteran is now in receipt of disability benefits from the Social Security Administration (SSA) or has a claim pending for such benefits.  If so, the disability determination and underlying records should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate either with the paper claims file or the Veteran's Virtual VA e-folder the November 2011 SSOC regarding the claim for a higher rating for PTSD, as referenced in the November 2011 rating decision.  

2.  Associate either with the paper claims file or the Veteran's Virtual VA e-folder all documents and medical records underlying the June 2011 rating decision that are not currently associated with the claims file, to include the VA Form 21-8940 received in May 2011, the August 25, 2011 letter from Dr. G.L.K., the Veteran's April 29, 2011 statement, the May 24, 2011 VA Form 21-0820, the April 1, 2011 letter from Dr. R.K.M., and the June 2011 VA examination and September 2011 addendum.  The AMC/RO should also associate with the paper claims file or the Virtual VA e-folder any outstanding VA treatment records from the Eastern Colorado Healthcare System, dated since April 2011.  

3.  Ask the Veteran if he is currently receiving or has a claim pending for Social Security disability benefits.  If so, contact the SSA and request copies of all documents pertaining to the Veteran, including any administrative decision and the medical records relied upon concerning his claim.  If such records are not available, obtain written confirmation of that fact and notify the Veteran of the same in accordance with 38 C.F.R. § 3.159(e).

4.  After all available records have been associated with the claims file, if and only if the June 2011 VA examination did not address the severity of the Veteran's service-connected PTSD, obtain a VA medical opinion regarding the severity of the Veteran's service-connected PTSD during the period from August 19, 2009 to April 28, 2011 and the period from April 29, 2011 to February 10, 2012.

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD during the period from August 19, 2011 to April 28, 2011 and during the period from April 29, 2011 to February 10, 2012.  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected PTSD, from those attributable to any other diagnosed psychiatric disability.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected PTSD.

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


